DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 05/10/2021and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification Objections
	On paragraph [0005] of the specification, the recitation of “large mechanical larker systems” at the end of the paragraph appears to be a typographical error and should be “large mechanical row marker systems”. Appropriate correction(s) is/are required. 
Claim Objections
Claims 1 and 18 are objected to because of the following informalities: independent claims 1 and 18 introduce the first instance of the forward direction as “forward direction (F)” later instances the forward direction F does not include the parentheses, for grammatical consistency either the first instance in both independent claims should be “the forward direction F“ to be consistent with the later instances or the later instances should be “the forward direction (F) to be consistent with the first instances. Also, the limitation “...field adjacent to the furrow…” appears to be a typographical error and should be “…a field adjacent to the furrow…” Appropriate correction is required.
Claim 2 is objected to because of the following informalities: the recited limitation (s) “...in response to the headway signal a guidance image viewable by an operator…” in line 5 appears to be a typographical error and should be “...in response to the headway signal, a guidance image viewable by an operator…” . Appropriate correction is required. 
Claim 3 is objected to because of the following informalities: the recited limitation (s) “...in response to the headway signal a guidance signal representative of the headway signal…” in lines 4-5 appears to be a typographical error and should be “...in response to the headway signal, a guidance signal representative of the headway signal…”. Appropriate correction is required. 
Claims 4 and 9 are objected to because of the following informalities: the recited limitations a first transverse axis (T1) and a second transverse axis(T2)  should be changed to recite “a first transverse axis T1 and a second transverse axis T2” to be consistent with the later instances of T1, T2 or the later instances should be “first transverse axis (T1) and second transverse (axis T2) to be consistent with the first instances of (T1) and (T). Further, the recited limitation “…wherein the first and second transverse axes…” appears to be a typographical error and should be “…wherein the first and second transverse axis…”. Appropriate correction is required.
Claim 7 is objected to because the following informalities: the recited limitation “the respective transducer and field adjacent to the furrow” in line 4 appears to be a typographical error and should be “the respective transducer and the field adjacent to the furrow”. Appropriate correction is required.
Claim 9 is objected to because the following informalities: the recited limitation “a first transducer attachment portion configured to couple the first and second ultrasound transducers with the mounting system mutually spaced apart relative to each other along a first transverse axis (T)” in lines 19-21 appear to be a typographical error and should be “a first transducer attachment portion configured to couple the first and second ultrasound transducers with the mounting system and are mutually spaced apart relative to each other along a first transverse axis (T2)”. The same applies for the limitation recited in lines 22-26 in which the limitation “…configured to couple the third and fourth ultrasound transducers with the mounting system mutually spaced apart relative to each other along ta second transverse axis(T2) …” should be “…configured to couple the third and fourth ultrasound transducers with the mounting system and are mutually spaced apart relative to each other along ta second transverse axis(T2) …”.
Claim 10 is objected to because the following informalities: the recited limitation “…wherein the controller is operative to generate based on the inertia signal and based on the size and radius data a headland turning signal representative of a headland turn…” in line 4 appears to be a typographical error and should be “…wherein the controller is operative to generate based on the inertia signal and based on the size and radius data, a headland turning signal representative of a headland turn…”. Appropriate correction is required.
Claim 13 is objected to because the following informalities: the recited limitation “…reflection of the first ranging signal from the field…” in line 6 appears to be inconsistent with previous recitation of the limitation and should be “…reflection of the first ranging signal from the field adjacent to the furrow…”. Appropriate correction is required. Similar correction is required for the recited limitation “…reflection of the second ranging signal from the field...” and should be “…reflection of the second ranging signal from the field adjacent to the furrow...”. 
Claim 19 is objected to because of the following informalities: the recited limitation (s) “...generating in response to the headway signal a guidance image on a human readable display…” in lines 3-4 appears to be a typographical error and should be “...generating in response to the headway signal, a guidance image on a human readable display…”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the recited limitation (s) “...generating in response to the headway signal a guidance image on a machine interface…” in lines 3-4 appears to be a typographical error and should be “...generating in response to the headway signal, a guidance image on a machine interface…”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first a first position feedback device, wherein the first position feedback device is configured to generate a first position feedback signal representative of a position of the first ultrasound transducer on the transverse axis T”, “a second position feedback device, wherein the second position feedback device is configured to generate a second position feedback signal representative of a position of the second ultrasound transducer on the transverse axis T” in claim 15 and “a first prime mover device, wherein the first prime mover device is responsive to a first position command signal received from the controller to move the first carriage device carrying the first ultrasound transducer towards and away from the second ultrasound transducer along the transverse axis T in accordance with the first position command signal, “a second prime mover device, wherein the second prime mover device is responsive to a second position command signal received from the controller to move the second carriage device carrying the second ultrasound transducer towards and away from the first ultrasound transducer along the transverse axis T in accordance with the second position command signal”. Corresponding structure for above limitations is found on paragraphs 0055-0056 of the specification.
 The first and second feedback devices are defined to be such as linear scales, resolvers or the like. The prime mover devices (first and second) are being referred to as motors in the specification to move first and second carriage devices carrying the first and second transducers.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 4-5, the recited limitation(s) “a set of transducers operable to produce a variable output signal related to a condition of field adjacent to the furrow” is indefinite. The specification and disclosure define the set of transducers to be at least 2 transducers. Therefore, it is unclear to the examiner if the set is producing the same signal or each of the transducers in the set are producing different variable output signal, is the set producing a signal or signals related to a condition of the field adjacent to the furrow? Examiner interpret this limitation that the set of transducers produce the same variable output signal or different variable output signal. 
In claim 5 line 6, the recited limitation “the associated implement” is indefinite. It is unclear to the examiner if this is referring to the implement of the associated vehicle or a different implement with insufficient antecedent basis in the claim. Examiner interpret this to refer to the implement associated with the associated vehicle.
In claim 7 line 7, the recited limitation “the guidance logic” is indefinite. It is unclear to the examiner if this is referring to the guidance assistance logic recited previously or is a different guidance logic with insufficient antecedent basis for this limitation in the claim. Further, the recited limitation “the plurality of variable ranging output signals” in lines 8-9 is/are indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 9 lines 15-18, the recited limitation “the mounting system comprises main fame member comprising: a boom attachment portion configured to attach the mounting system with an implement boom of the associated implement of the associated work vehicle” in lines 15-18 is/are indefinite. It is unclear to the examiner if these limitations are referring to the main frame, boom attachment portion, and implement boom recited previously in claim 5 or are different limitation(s), it is also unclear if the associated implement is referring to the implement of the associated work vehicle or a different implement. Examiner interpret these limitations to refer to the previously recited main frame member, boom attachment portion, and implement boom.
In claim 10 line 3, lines 6-7, and lines 8-9, the recited limitation “the associated implement” is indefinite. It is unclear to the examiner if this is referring to the implement of the associated work vehicle or a different implement. Examiner interpret this to be the implement associated with the work vehicle. Further, the recited limitation “radius” in line 11 is indefinite. It is unclear to the examiner if this is referring to the turning radius recited previously or is a different radius. 
In claim 11 lines 6-7, the recited limitation “…for navigating a turn in a headland of a field for rejoining an implement with a desired track relative to furrows having previously been processed…” is/are indefinite. It is unclear to the examiner if the recited turn in a headland of a field, an implement, and a desired track are referring to the turn in the headland of the field, the implement, and the desired track recited previously in claim 10 or are these new limitations. Examiner interpret these to refer to the previous limitation recited in claim 10. 
In claim 13 lines 7-8, the recited limitation “the distance between the first ultrasound transducer and the field adjacent to the furrow” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further, the recited limitation “a second ranging signal in a direction of the field adjacent to the furrow” in lines 9-10 is/are indefinite. It is unclear to the examiner if the direction (a direction) recited here is a second/different direction then one recited previously in line 5 or the same direction. Examiner interpret this to be either the same direction or a different direction of the field adjacent to the furrow. Further, the recited limitation “…the distance between the second ultrasound transducer and the field adjacent to the furrow…” in lines 12-13 is/are indefinite. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6, 8, 12, 14-17, and 19-20, are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 18 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 1 and 18 recite determine a headway direction based on the variable output signal produced by the set of transducers, the headway direction being representative of a direction (D) to direct the implement moving in the forward direction F to guide the implement along the desired track relative to the furrow. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the guidance assistance logic being executable by the processor” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind. For example, the claim(s) limitations encompass a person looking at data of the condition of the field adjacent to the furrow could determine a headway direction to direct the implement moving in the forward direction to guide the implement along the desired track relative to the furrow. The mere nominal recitation of “the guidance assistance logic being executable by the processor” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of producing a variable output signal related to a condition of field adjacent to the furrow; generate a headway signal representative of the determined headway direction; a set of transducers; a controller operatively coupled with the set of transducers, the controller comprising a processor, a memory device and guidance assistance logic stored in the memory device, the guidance assistance logic being executable by the processor. The producing step is recited at a high level of generality (i.e., as a general means of gathering data (condition(s) of field adjacent to furrow)), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The set of transducers are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim(s) is/are not more than a drafting effort designed to monopolize the exception. The generating step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a set of transducers; a controller operatively coupled with the set of transducers, the controller comprising a processor, a memory device and guidance assistance logic stored in the memory device, the guidance assistance logic being executable by the processor are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the producing and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-17 and 19-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coker (US 5410479) in view of Rotem et al (US 4835691). 
With respect to claim 1, Coker discloses an automatic guidance assist system for assisting guiding an implement of an associated work vehicle as the implement is moved in a forward direction (F) along a desired track relative to a furrow, the automatic guidance assist system comprising (see at least [abstract]): a set of transducers operable to produce a variable output signal related to a condition of field adjacent to the furrow (see at least [Col. 3 lines 41-57] and {col. 5 line 41-Col. 6 line 8], “ultrasonic transducers 22 and 32”…, “each transducer strikes an adjacent row and is reflected back”…, and “horizontal distance between transducers, can be adjusted to adapt for varying types of row conditions, row flatness, width, etc., to provide good performance in all conditions”.); and a controller operatively coupled with the set of transducers (see at least [Col. 7 line 60- Col. 8 line10] and [Col. 8 lines 34-63]), the controller comprising a processor (see at least [Col. 7 line 60- Col. 8 line10] and [Col. 8 lines 34-63]), a memory device and guidance assistance logic stored in the memory device (see at least [Col. 7 line 60- Col. 8 line10] and [Col. 8 lines 34-63]), the guidance assistance logic being executable by the processor to: determine a headway direction based on the variable output signal produced by the set of transducers (see at least [Col. 2 line 59- Col. 3 line 6] and [Col. 4 lines 44-66], “the steering correction commands are transmitted to conventional guidance steering means of the vehicle which is then steered back to the desired track”…, “multipliers 46 and 56 multiply the filtered ranging signal by itself, thereby squaring the signal and increasing the sensitivity of the ranging signals to any change (x.sup.2) in distance of transducer sensors 22 and 32 from the rows or furrow sides. The system is thereby made very sensitive to any displacement of the agricultural vehicle from the desired track and consequently is able to quickly compensate for any such deviations”.), and generate a headway signal representative of the determined headway direction (see at least [Col. 2 line 59- Col. 3 line 6] and [Col. 4 lines 44-66]).
However, Coker do not specifically disclose the headway direction being representative of a direction (D) to direct the implement moving in the forward direction F to guide the implement along the desired track relative to the furrow.
Rotem teaches the headway direction being representative of a direction (D) to direct the implement moving in the forward direction F to guide the implement along the desired track relative to the furrow (see at least [Col. Lines 3-9 and lines 23-33], “…control unit 12 control the positioning device 13 so as to maintain the agricultural implement 2 exactly centered between all the rows 6a-6f of crops…”.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Coker to incorporate the teachings of Rotem wherein the headway direction being representative of a direction (D) to direct the implement moving in the forward direction F to guide the implement along the desired track relative to the furrow. This would be done to improve plantation/seeding when the agricultural vehicle comprises an implement, thus reducing crop/seed/etc. damage (see Rotem Col. 1 lines 13-38). 
With respect to claim 5, Coker do not specifically disclose a mounting system configured to attach with the implement of the associated work vehicle , wherein the mounting system comprises a main frame member comprising: a boom attachment portion configured to attach the mounting system with an implement boom of the associated implement of the associated work vehicle; and a transducer attachment portion configured to couple the set of transducers with the mounting system in a mutually spaced apart relationship relative to each other along a transverse axis (T), wherein the transverse axis T and the forward direction F are substantially mutually perpendicular. 
Rotem teaches a mounting system configured to attach with the implement of the associated work vehicle (see at least [Col. 3 lines 43-53], …” a distance-measuring unit, generally designated 10, mounted on the agricultural implement 2…”.), wherein the mounting system comprises a main frame member comprising: a boom attachment portion configured to attach the mounting system with an implement boom of the associated implement of the associated work vehicle (see at least [Col. 3 lines 43-53] and [Figs. 1 and 5, “10” and “102”]); and a transducer attachment portion configured to couple the set of transducers with the mounting system in a mutually spaced apart relationship relative to each other along a transverse axis (T) (see at least [Col. 7 lines 1-19] and [Figs. 1 and 5, “10”, “102”, “110a”, and “110b”]), wherein the transverse axis T and the forward direction F are substantially mutually perpendicular (see at least [Fig. 5, “10”, “102”, 110a,  and “110b”]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Coker to incorporate the teachings of Rotem of a mounting system configured to attach with the implement of the associated work vehicle, wherein the mounting system comprises a main frame member comprising: a boom attachment portion configured to attach the mounting system with an implement boom of the associated implement of the associated work vehicle; and a transducer attachment portion configured to couple the set of transducers with the mounting system in a mutually spaced apart relationship relative to each other along a transverse axis (T), wherein the transverse axis T and the forward direction F are substantially mutually perpendicular. This would be done to improve plantation/seeding when the agricultural vehicle comprises an implement, thus reducing crop/seed/etc. damage (see Rotem Col. 1 lines 13-38). 
With respect to claim 7, Coker discloses wherein: the set of transducers comprises a plurality of transducers coupled with the transducer attachment portion of the mounting system (see at least [Col. 3 lines 41-57] and {col. 5 line 41-Col. 6 line 8], “ultrasonic transducers 22 and 32”…, “each transducer strikes an adjacent row and is reflected back”…, and “horizontal distance between transducers, can be adjusted to adapt for varying types of row conditions, row flatness, width, etc., to provide good performance in all conditions”.), each of the plurality of transducers being operative to produce a variable ranging output signal proportional to a distance between the respective transducer and field adjacent to the furrow (see at least [Col. 3 lines 41-57] and {col. 5 line 41-Col. 6 line 8]); and the controller is operatively coupled with the plurality of transducers and the guidance logic is executable by the processor to: determine the headway direction based on the plurality of variable ranging output signals received by the controller from the plurality of transducers (see at least [Col. 2 line 59- Col. 3 line 6] and [Col. 4 lines 44-66], “the steering correction commands are transmitted to conventional guidance steering means of the vehicle which is then steered back to the desired track”…, “multipliers 46 and 56 multiply the filtered ranging signal by itself, thereby squaring the signal and increasing the sensitivity of the ranging signals to any change (x.sup.2) in distance of transducer sensors 22 and 32 from the rows or furrow sides. The system is thereby made very sensitive to any displacement of the agricultural vehicle from the desired track and consequently is able to quickly compensate for any such deviations”.).
With respect to claim 8, Coker do not specifically disclose wherein: the plurality of transducers comprise a plurality of ultrasound transducers arranged on the mounting system in an array to span the furrow as the implement is moved in the forward direction F along the desired track relative to the furrow.
Rotem teaches wherein: the plurality of transducers comprise a plurality of ultrasound transducers arranged on the mounting system in an array to span the furrow as the implement is moved in the forward direction F along the desired track relative to the furrow (see at least [Col. 3 lines 43-53] and [Col. 7 lines 1-19],” …the agricultural implement 102 straddles a single row of crops 106, and includes two distance-measuring devices 110a and 110b on opposite sides of the crop row 106. Each of the two distance-measuring devices 110a, 110b includes a receiver or other sensor for receiving two input signals, one input signal representing the distance of device 110a from one side of the crop row 106, and the other input signal to device 110b representing the distance of that device from the other side of the crop row 106…”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Coker to incorporate the teachings of Rotem wherein: the plurality of transducers comprise a plurality of ultrasound transducers arranged on the mounting system in an array to span the furrow as the implement is moved in the forward direction F along the desired track relative to the furrow. This would be done to improve plantation/seeding when the agricultural vehicle comprises an implement, thus reducing crop/seed/etc. damage (see Rotem Col. 1 lines 13-38). 
With respect to claim 13, Coker disclose wherein: the plurality of transducers comprise a plurality of ultrasound transducers comprising first and second ultrasound transducers see at least [Col. 3 lines 41-57] and {col. 5 line 41-Col. 6 line 8], “…ultrasonic transducers 22 and 32”…,), wherein the first ultrasound transducer is operative to emit a first ranging signal in a direction of the field adjacent to the furrow, to receive a first reflection of the first ranging signal from the field, and to produce a first variable ranging output signal proportional to the distance between the first ultrasound transducer and the field adjacent to the furrow (see at least [Col. 3 lines 41-57] and {col. 5 line 41-Col. 6 line 8], “ultrasonic transducers 22 and 32”…, “each transducer strikes an adjacent row and is reflected back”…, and “horizontal distance between transducers, can be adjusted to adapt for varying types of row conditions, row flatness, width, etc., to provide good performance in all conditions”.), wherein the second ultrasound transducer is operative to emit a second ranging signal in a direction of the field adjacent to the furrow, to receive a second reflection of the second ranging signal from the field, and to produce a second variable ranging output signal proportional to the distance between the second ultrasound transducer and the field adjacent to the furrow (see at least [Col. 3 lines 41-57] and {col. 5 line 41-Col. 6 line 8], “ultrasonic transducers 22 and 32”…, “each transducer strikes an adjacent row and is reflected back”…, and “horizontal distance between transducers, can be adjusted to adapt for varying types of row conditions, row flatness, width, etc., to provide good performance in all conditions”.).
However, Coker do not specifically disclose wherein the transducer attachment portion of the mounting system is configured to couple the first and second ultrasound transducers with the mounting system in a mutually spaced apart relationship relative to each other along the transverse axis T.
Rotem teaches wherein the transducer attachment portion of the mounting system is configured to couple the first and second ultrasound transducers with the mounting system in a mutually spaced apart relationship relative to each other along the transverse axis T (see at least [Col. 3 lines 43-53] and [Col. 7 lines 1-19],” …the agricultural implement 102 straddles a single row of crops 106, and includes two distance-measuring devices 110a and 110b on opposite sides of the crop row 106. Each of the two distance-measuring devices 110a, 110b includes a receiver or other sensor for receiving two input signals…”, also see figure 5 in which each of distance measuring devices (119a, 110b) are mounted and mutually spaced apart relative to each other along a transverse axis.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Coker to incorporate the teachings of Rotem wherein the transducer attachment portion of the mounting system is configured to couple the first and second ultrasound transducers with the mounting system in a mutually spaced apart relationship relative to each other along the transverse axis T. This would be done to improve plantation/seeding when the agricultural vehicle comprises an implement, thus reducing crop/seed/etc. damage (see Rotem Col. 1 lines 13-38).
With respect to claim 18, it is an automatic assist method claim that recite substantially the same limitations as the respective guidance assist system claim 1. As such, claim 18 is rejected for substantially the same reasons given for the respective guidance assist system claim 1 and is incorporated herein.

Claim(s) 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coker (US 5410479) in view of Rotem et al (US 4835691) in view of Kraus (US 20220078961 A1). 
With respect to claim 2, Coker as modified by Rotem do not specifically teach a human interface device operatively coupled with the controller, the human interface device comprising a human readable display operable to generate in response to the headway signal a guidance image viewable by an operator of the associated work vehicle, the guidance image being representative of the headway signal for assisting the operator visualize the headway signal for steering the associated work vehicle to guide the implement along the desired track relative to the furrow.
Kraus teaches a human interface device operatively coupled with the controller (see at least [0017-0018]), the human interface device comprising a human readable display operable to generate in response to the headway signal a guidance image viewable by an operator of the associated work vehicle (see at least [0017-0018], [0042], and [0045-0046]), the guidance image being representative of the headway signal for assisting the operator visualize the headway signal for steering the associated work vehicle to guide the implement along the desired track relative to the furrow (see at least [0017-0018], [0042], and [0045-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Coker to incorporate the teachings of Rotem of a human interface device operatively coupled with the controller, the human interface device comprising a human readable display operable to generate in response to the headway signal a guidance image viewable by an operator of the associated work vehicle, the guidance image being representative of the headway signal for assisting the operator visualize the headway signal for steering the associated work vehicle to guide the implement along the desired track relative to the furrow. This would be done to increase an operator’s convenience and safety of the agriculture vehicle/implement during agricultural operations (see Kraus para 0002-0007).
With respect to claim 3, Coker as modified by Rotem do not specifically teach a machine interface device operatively coupled with the controller, the machine interface device being operable to generate in response to the headway signal a guidance signal representative of the headway signal, the guidance signal being usable to automatically steer the associated work vehicle to move the implement along the desired track relative to the furrow.
Kraus teaches a machine interface device operatively coupled with the controller (see at least [0017-0018], [0042], and [0045-0046]), the machine interface device being operable to generate in response to the headway signal a guidance signal representative of the headway signal (see at least [0017-0018], [0042], and [0045-0046]), the guidance signal being usable to automatically steer the associated work vehicle to move the implement along the desired track relative to the furrow (see at least [0017-0018], [0042], and [0045-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Coker to incorporate the teachings of Rotem of a machine interface device operatively coupled with the controller, the machine interface device being operable to generate in response to the headway signal a guidance signal representative of the headway signal, the guidance signal being usable to automatically steer the associated work vehicle to move the implement along the desired track relative to the furrow. This would be done to increase an operator’s convenience and safety of the agriculture vehicle/implement during agricultural operations (see Kraus para 0002-0007).
With respect to claims 19-20, they are claims drawn to an automatic assist method that recite substantially the same limitations as the respective guidance assist system claim 2-3. As such, claims 19-20 are rejected for substantially the same reasons given for the respective guidance assist system claims 2-3 and is incorporated herein.

Allowable Subject Matter
	Claims 4, 6, 9-12, and 14-17 would apparently be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 112(b) or 35 U.S.C. 112(pre-AIA ),2nd paragraph, set forth in this office action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDALLA A KHALED/Examiner, Art Unit 3667